DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Information Disclosure Statement filed on 12/14/2021, after the first office action, has been received, and entered into the record.  
However, it is impractical for the Examiner to review the more than 200 references which have been cited in this IDS. By initialing each of the cited references on the accompanying 1449 forms, or by not striking through the cited reference, the Examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review has been made of the cited references. 
MPEP § 2004.13 states: 
"It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp.948, 175 USPQ 260 (S.D. Fla. 1972), aft'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823(Fed. Cir. 1995)." 
Further, it should be noted that an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his experience 
Given the large number of references cited on the IDS, the Examiner respectfully requests the cooperation of the Applicant in providing a concise explanation of relevance, such as the pertinent paragraphs, columns and line numbers, or drawings, which have caused each corresponding item to be listed on the IDS, since such action will insure that information pertinent to the validity of any issued patent will not be overlooked.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Reason for Allowance
Claims 1-10 and 14-23 allowed.
The following is an examiner’s statement of reasons for allowance: The application filed 12/14/2021 has been reviewed by the examiner in view of prior art of record Fasola et al. (US 2018/0112997 A1) and Stein et al. (US 2015/0210312 A1), and it is agreed that the prior art of record does not teach the amended  invention as in the cited limitation: 
generating, based at least in part on the sensor data and the map data, an input representation indicative of one or more regions of interest associated with one or more images of the one or more traffic signals, wherein the input representation comprises one or more multi-parameter image representations comprising a plurality of values corresponding to one or more image parameters of the one or more regions of interest associated with the one or more images of the one or more traffic signals;
determining, based at least in part on the input representation and a machine-learned model, one or more states of the one or more traffic signals in the environment

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646